Citation Nr: 1628363	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to exposure to asbestos.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to February 1970. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a July 2008 rating action by the Regional Office (RO) in in Jackson, Mississippi.  In November 2013, the Board remanded the claim for additional development.  

Jurisdiction over the Veteran's claims file has since been transferred to the RO in Wichita, Kansas.

In April 2011, the Veteran testified before the undersigned at the Wichita, Kansas RO.  A copy of the hearing transcript has been associated with the claims files.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a back disability has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran does not have a pulmonary disorder due to his service. 


CONCLUSION OF LAW

A pulmonary disorder was not incurred in or caused by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran assets that he warrants service connection for a pulmonary disorder.  Specifically, the Veteran contends that he was exposed asbestos while servicing the brakes on Amphibian Tractor vehicles and being exposed to brake dust while driving the vehicles.  In a January 2007 statement the Veteran claimed benefits for asbestosis on the basis of exposure to asbestos in Vietnam.  The Veteran stated "[a]s far as I know, I have never been around this stuff.  I worked on the Amphibious Tractors (Am Tracks) every day. I was stationed [with the] 3rd Am Track, 1st Marine Division, Da Nang, Vietnam.  This is the only place I could have gotten exposed."  During a Travel Board Hearing in April 2011 the Veteran was asked whether he was exposed to asbestos post-service.  The Veteran stated that he was not.  Further, the Veteran testified that, besides the possibility of being exposed to asbestos in service, he "never did anything that would make [him] inhale asbestos."  

The Board notes that additional medical evidence has been received following the issuance of the most recent supplemental statement of the case, in May 2014, and that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

To the extent that a claim has been presented based on exposure to asbestos during service, the United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, (VBA Manual M21-1), IV.ii.2.C, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  

VBA Manual M21-1 defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Note: Due to concerns about the safety of asbestos, the use of materials containing asbestos has declined in the U.S. since the 1970s.

VBA Manual M21-1, IV.ii.2.C.2.a. 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  Note: The biological actions of the various fibers differ in some respects, in that chrysotile products have their initial effects on the small airways of the lung cause asbestosis more slowly, and result in lung cancer more often, and crocidolite and amosite, have more initial effects on the small blood vessels of the lung, alveolar walls, and pleura, and result more often in mesothelioma. 

VBA Manual M21-1, IV.ii.2.C.2.b. 

Specific diseases that may result from exposure to asbestos include lung cancer that originates in the lung parenchyma rather than the bronchi, and eventually develops in about 50 percent of persons with asbestosis gastrointestinal cancer that develops in 10 percent of persons with asbestosis urogenital cancer that develops in 10 percent of persons with asbestosis, and mesothelioma that develops in 17 percent of persons with asbestosis.  Important: All persons with significant asbestosis develop cor pulmonale (enlargement of the right ventricle of the heart) and heart disease secondary to disease of the lung or its blood vessels.  Those persons who do not die from cancer often die from heart failure secondary to cor pulmonale.  Disease-causing exposure to asbestos may be brief, and/or indirect.  Notes: Current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer.  Mesotheliomas are not associated with cigarette smoking.

VBA Manual M21-1, IV.ii.2.C.2.c. 

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings carpentry and construction manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials asbestos cement sheet and pipe products, and military equipment.  Note: Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.

VBA Manual M21-1, IV.ii.2.C.2.d. 

Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Note: The exposure may have been direct or indirect; the extent and duration of exposure is not a factor.

VBA Manual M21-1, IV.ii.2.C.2.f.

In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's personnel records show that his military occupation specialty was AmTracman, for which he received four weeks of training.  

The Veteran's service treatment records (STRs) do not show any complaints of a chronic pulmonary disorder.  The records show that in September 1968, the Veteran was seen for a stuffed nose, cough, sore throat and chest congestion.  The physician noted that the Veteran chest was clear.  Both the April 1968 entrance and the February 1970 separation examinations noted normal lungs and chest and the Veteran did not report shortness of breath, pain or pressure in his chest or chronic cough.  Upon separation from service, a chest X-ray was negative.  

As for the post-service medical evidence, it shows that the Veteran underwent several VA radiographic examinations of his chest between 1993 and 2000.  A March 1993 VA medical record showed the lungs were well expanded and clear.  Another March 1993 VA medical record revealed that the Veteran's lungs were clear of any acute process.  The physician noted a faint density in the left upper lobe which did not change significantly from an examination two days prior and was not identified on the lateral view.  A March 1993 computed tomography (CT) with intravenous contract examination showed no evidence of hilar or mediastinal lymphadenopathy.  The examiner noted that the lungs appeared unremarkable and no mass lesion or pulmonary nodules were noted on either side.  A January 1994 radiographic examination of the chest did not show any active cardiopulmonary disease.  The physician noted that the remaining soft tissue structures and osseous structures were unremarkable.  Lastly, radiographic examinations in June 1996 and June 2000 revealed that both lungs were clear of any acute process.

Decisions of the Social Security Administration (SSA) show that the Veteran's disability claim was adjudicated on several occasions.  The most recent decision appears to have determined that he was disabled as of April 1998 due to a back disability.  This evidence shows that the Veteran gave a work history that included working as a roofer between 1980 and 1993, working in a flooring mill between 1993 and 1995, and working as a cabinet maker between 1995 and 1998.  

A January 2002 private medical record shows that upon a radiographic examination a physician found bilateral pleural plaques and irregular interstitial opacities in both lower lung zones.  No other significant abnormalities were found.  The examiner opined that the bilateral pleural and interstitial fibrotic changes were consistent with asbestosis in a patient who has had an adequate exposure history and latent period.

Overall, VA progress notes, dated between 2002 and 2009, show that the Veteran's lungs were repeatedly noted to be clear, grossly normal, or CTAB (clear to auscultation and breath).  His "problem lists" note diagnoses that include chronic obstructive lung disease, and tobacco use disorder.  As recently as February 2011, the Veteran was counseled to quit smoking.  A July 2011 report notes chronic obstructive pulmonary disease (COPD), and that a CT (computerized tomography) scan showed densities associated with multiple subacute rib fractures.  

In a March 2004 VA medical record, the Veteran reported that he was diagnosed with asbestosis by an industrial doctor secondary to his post-service employment and that the Veteran was part of a class-action law suit against this employer.  

In a September 2011 VA medical record, a physician noted that the Veteran has had "no findings of asbestos exposure on his CT of his chest or on his pulmonary function tests in which you would see a restrictive pattern rather than obstructive."  

The Veteran underwent a high resolution CT scan in March 2014.  The physician noted that the Veteran's CT scan, which was done specifically to check for asbestos "issues," did not show any evidence of those kinds of diseases.  The physician did note that the CT scan showed emphysema changes but no evidence of asbestosis.

A VA disability benefits questionnaire (DBQ), dated in March 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran reported that he believed that he was exposed to asbestos while working on military vehicles in service and during his post-service employment at a manufacturer that supplied asbestos insulation for electrical equipment.  The Veteran has significant and ongoing history of alcohol, tobacco (cigarettes and marijuana) and cocaine abuse (positive urine drug screens 9/2013 for latter two substances).  At present he states he smokes an "occasional" cigar, drinks 2-3 eight ounce beers per day, still smokes marijuana, but states he
no longer uses cocaine.  Both Veteran's chest CTs and PFTs are consistent with COPD (chronic obstructive pulmonary disease) (emphysema).  Blebs on chest imaging are due to "air-trapping" in COPD patients because of the pulmonary obstruction (PFTs show this) they have; COPD patients have to work to breath out due to loss of elasticity in air sacs in lungs.  The Veteran's smoking history (both of tobacco and marijuana) fits with developing COPD, but even if the Veteran was exposed to asbestos, asbestos does not cause COPD.  The diagnosis was emphysema, with a date of diagnosis of March 2014.  There is no medical evidence of any asbestos-related disease in this Veteran, including specifically no evidence of mesothelioma (which would be pleural-based).  Therefore, it is my medical opinion that it is less likely as not (less than 50/50 probability) that the Veteran has any
asbestosis or any other asbestos-related disease.

The examiner further noted that any "density" that may be found on conventional chest CT scan (as recommended today per high resolution chest CT) would not be concerning for asbestos-related disease.  Any density found would need to be followed closely by primary care for a possible lung malignancy related to
Veteran's tobacco abuse.

The Board finds that a preponderance of evidence is against a finding that the Veteran has had a pulmonary diagnosis related to exposure to asbestos since receipt of the claim in January 2007.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  In addition, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a pulmonary disorder related to service.  

With regard to a pulmonary diagnosis related to exposure to asbestos, the Board finds that the numerous post-2002 VA radiographic and CT examinations, as well as the March 2014 VA DBQ, are the more probative of this issue.  In particular, the March 2014 VA opinion is consistent with a lack of medical findings that the Veteran suffers from asbestosis, and this evidence is more recent that the 2002 private medical evidence indicating that the Veteran has asbestosis.  Based on a comprehensive review of the evidence, the March 2014 VA examiner specifically ruled out any asbestos-related disease, including mesothelioma, which would be pleural-based.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the foregoing evidence, the Board finds that this medical evidence shows that the Veteran does not currently have a pulmonary diagnosis related to exposure to asbestos.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board parenthetically notes that there is no medical nexus between the January 2002 diagnosis and the Veteran's service.  Specifically, in a March 2004 VA medical record the Veteran stated that the physician found this diagnosis secondary to his exposure to asbestos at a manufacturing plant that produced asbestos insulation for electrical equipment.  

With regard to the Veteran's currently-diagnosed COPD/emphysema, there is no medical evidence of any relevant treatment, diagnosis, or injury, during service.  The earliest medical evidence of COPD is dated in 2011, many years after service.  The Veteran has been diagnosed with tobacco use disorder, and there is no competent evidence of a nexus between COPD or emphysema and the Veteran's service.  The only competent opinion is found in the March 2014 DBQ, in which the examiner concluded that the development of the Veteran's COPD fits with his history of smoking.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  Prejean; Neives-Rodriguez.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

To the extent that the Veteran provided lay statements that he experienced some respiratory symptoms in service, while he is competent to testify as to symptoms, his testimony is insufficient to establish that he incurred this disability in service.  A veteran is also considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the diagnosis and etiology a pulmonary disorder, they fall outside the realm of common knowledge of a lay person.   See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (lay persons not competent to diagnose cancer).  The only competent opinion of record is in the March 2014 VA DBQ, and this opinion weighs against the claim.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has a pulmonary disorder due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

In the absence of asbestosis, or other lung disability which is linked to the Veteran's service, the claim for service connection for a pulmonary disorder, to include as due to exposure to asbestos, must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded an examination, and an etiological opinion has been obtained.  

In November 2013, the Board remanded this case for further development.  In a November 2013 communication, the VA requested that the Veteran complete and return a VA Form 21-4142 in order to assist in obtaining medical records.  The Veteran was also asked to provide a specific pre-service and post-service employment history.  There is no record of a response.  VA also obtained and associated with the claims file records from the Veteran's unit, the 3rd Amphibian Tractor Battalion, in an attempt to verify the Veteran's claimed in-service exposure to asbestos.  In March 2014, the Veteran was afforded a respiratory examination, and an etiological opinion was obtained.  Prior to the March 2014 VA examination, VA medical records were associated with the Veteran's electronic claims file, to include Jacksonville VA medical center records from August 2014 through August 2015; Houston VA medical center records from January 2009 to March 2009; Oklahoma City VA medical center records from November 2006; and Wichita VA medical center records from September 2010 to March 2011.  Under the circumstances, the Board finds that there has been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a pulmonary disorder is denied.

REMAND

In May 2016, the RO denied a claim for a total disability rating for compensation purposes based upon individual unemployability (TDIU).  That same month, the Veteran filed a timely notice of disagreement (NOD) as to this denial.

A statement of the case has not yet been issued as to this claim.  Because a timely NOD was filed to the May 2016 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case with respect to the issue of entitlement to a TDIU.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


